Citation Nr: 1645720	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-11 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Stephen J. Wenger, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to May 1991.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied TDIU.

The Board also notes that in correspondence in June 2016, the Veteran submitted a Notice of Disagreement regarding the April 2016 rating decision establishing service connection for degenerative joint disease and degenerative disc disease of the lumbar spine.  Typically, when there has been an initial RO adjudication of a claim and a Notice of Disagreement has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued a June 2016 letter acknowledging the NOD and explaining the different appeal options.  Thus, as the RO has acknowledged receipt of the NOD, and indeed undertaken further development of the issue, this situation is distinguishable from Manlincon, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a) (2015).  The Veteran essentially contends that he cannot maintain substantially gainful occupation due to his now service-connect lumbar spine disability, which is now currently rated at 0 percent.  

First, the Veteran's claims file indicated he had a vocational rehabilitation claim, as well as an August 2013 statement indicating that he was seeking vocational training.  Therefore, upon remand, any vocational rehabilitation files should be associated with the claims file.  

Next, the Veteran testified at his August 2016 hearing that he was undergoing ongoing treatment at Thomas Jefferson University for his back.  Therefore, these records should be obtained.

Next, in August 2013, the Veteran's representative submitted a Notice of Disagreement for a July 24, 2013 rating decision; however, there is no indication in the electronic claims file of a July 2013 rating decision.  Upon remand, the RO/AMC should locate the July 2013 decision, or  document in the record if one is not available or never issued.  

Finally regarding TDIU, the Veteran has submitted a Notice of Disagreement for his noncompensable lumbar spine rating after he was granted service connection in 2016.  Given that the Veteran is claiming he cannot work due to his service-connected lumbar spine disability, the Board finds that adjudication of his increased rating claim for his spine, including issuance of the Statement of the Case and any additional development, is necessary before proceeding with adjudication of the TDIU claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated relevant VAMC treatment records. 

2.  Obtain any outstanding vocational rehabilitation and counseling files.  All attempts to secure this evidence must be documented in the claims file.  

3.  With appropriate authorization from the Veteran, obtain any outstanding private treatment records relevant to his TDIU claim, including his spine treatment records from Thomas Jefferson University. 

4.  Complete development of the increased rating claim for the lumbar spine disability, including issuance of the Statement of the Case, and any other necessary development.

5.  Associate the July 2013 rating decision with the Veteran's file and compete any additional development as necessary based on the August 2013 Notice of Disagreement.  The RO should document for the record if the referenced rating decision was not issue or is unavailable.  

6.  Thereafter, readjudicate the Veteran's claim for a TDIU.  Consideration should be specifically given as to whether to refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extra-schedular consideration.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

